Case 7:19-mj-0024O Document 1 Filed in TXSD on 02/02/19 Page 1 of 1

AO 91 (Rcv Xlt)l) (`rin\imll C`mnplnin|

 

United States District Court n

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

 

 

UNITED STATES or AMER!CA
v.

Gerardo Gomez-Garcia

 

' ~ at S'S§?§s §ts?rie& Sanrt

n ifa;§‘t§§iiw CRIMINAL CoMPLArNr

i:i§.@ 62 gmi Case Number: M-l9-0240-M

 

rAE YOB: 1988 €it§l’§€ §§ €@t§i'i
M exi co
(Nnme and )\ddress of Del`endanl)

l, the undersigned complainant being duly sworn state the following is true and'correct to the best of` my
knowledge and beliet`. On or about February L 2019 in Starr COunty, in

the Sou thern Distri ct of Texas
(Track Smlulory Language Of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance oflaw, and thereafter

was found near Roma, Texas, within the Southern District ofTexas, the Attorney General ot` the United States an <l/or the Seeretnry
of Homcland Security, not theretofore having consented to a reapplication by the defendant t`or admission into the United States;

in violation ot"l`itle 8 United States Code, Section(s) 1326 (Felony)
l liirther state that l am a(n) SeniorPatrol Agent and that this complaint is based On the
following facts: -

 

Cerardo GomeZ-Gar'cia was encountered by Border Patrol Agents near Roma, Texas on February l, 20!9. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Det`endant claims to have illegally
entered the United States on February 1, 2019, near Roma, Texas. Record checks revealed the Del`endant was formally
Deported/Excluded from the United States on .]anuary 26, 2019 through Hidn|go, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorncy General and/or the Secretary
of}lomeland Security. On January 23, 2019, the defendant was convicted 018 USC 1326 lllegal Re-cntry ofa Deportcd A|ien and
sentenced to time scrved.

l declare under penalty of perjury that the statements In this complaint are true and correct. Executed on February 02, 2019.

 

 

 

Continued on the attached sheet and made a part ofthis complaint |:lYes lNo

Submitted by reliable electronic means, sworn to and attested

telephonically per Fed. R. Cr.P.4.;t, and probable cause found on: fS[ N|igue| Va|||e

Signature ot Complalnant
@ ~ /2> - - -
February 2, 2019 _ . 5 p /’L Nliguel Val|e /,Senlor Patrol Agent
l

J. Scott Haeker , U.S. Nlagistrate Judge 6'/’“""-

 

 

Name and Tit\e otJudicial Offlcer Signat Ju ' ial Officer

